 

 

 

 

 

Exhibit 10.4

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER the plug power inc.
2011 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

                                                                           

   

No. of Option Shares:

                                       

   

Option Exercise Price per Share:

$                                     

   

Grant Date:

                                       

   

Expiration Date:

                                       

 

[10 years from Grant Date]

Pursuant to the Plug Power Inc. 2011 Stock Option and Incentive Plan as amended
through the date hereof (the “Plan”), Plug Power Inc. (the “Company”) hereby
grants to the Optionee named above, who is a Director of the Company but is not
an employee of the Company, an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of shares
of Common Stock, par value $.01 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein and in the Plan.  This Stock Option
is not intended to be an “incentive stock option” under Section 422 of the
Internal Revenue Code of 1986, as amended.


1.           EXERCISABILITY SCHEDULE.  NO PORTION OF THIS STOCK OPTION MAY BE
EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME EXERCISABLE.  EXCEPT AS SET FORTH
BELOW, AND SUBJECT TO THE DISCRETION OF THE ADMINISTRATOR (AS DEFINED IN
SECTION 2 OF THE PLAN) TO ACCELERATE THE EXERCISABILITY SCHEDULE HEREUNDER, THIS
STOCK OPTION SHALL BE EXERCISABLE WITH RESPECT TO THE FOLLOWING NUMBER OF OPTION
SHARES ON THE DATES INDICATED:

Incremental Number of
Option Shares Exercisable

Exercisability Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

In the event of a Sale Event as defined in Section 1 of the Plan, this Stock
Option shall become vested and exercisable in full as of the effective date of
such Sale Event, whether or not this Stock Option or any portion thereof is
vested and exercisable at such time, and may be exercised in accordance with the
provisions hereof and of the Plan..  Once exercisable, this Stock Option shall
continue to be exercisable at any time or times prior to the close of business
on the Expiration Date, subject to the provisions hereof and of the Plan.


2.          MANNER OF EXERCISE.


(A)           THE OPTIONEE MAY EXERCISE THIS STOCK OPTION ONLY IN THE FOLLOWING
MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS STOCK
OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE ADMINISTRATOR OF HIS OR HER
ELECTION TO PURCHASE SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE TIME OF
SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE
PURCHASED.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above.  Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)          THE SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS STOCK OPTION
SHALL BE TRANSFERRED TO THE OPTIONEE ON THE RECORDS OF THE COMPANY OR OF THE
TRANSFER AGENT UPON COMPLIANCE TO THE SATISFACTION OF THE ADMINISTRATOR WITH ALL
REQUIREMENTS UNDER APPLICABLE LAWS OR REGULATIONS IN CONNECTION WITH SUCH
TRANSFER AND WITH THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF
THE ADMINISTRATOR AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE
OPTIONEE.  THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY
OF THE RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS
STOCK OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED
PURSUANT TO THE TERMS HEREOF, THE COMPANY OR THE TRANSFER AGENT SHALL HAVE
TRANSFERRED THE SHARES TO THE OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE BEEN
ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE COMPANY.  THEREUPON,
THE OPTIONEE SHALL HAVE FULL VOTING, DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH
RESPECT TO SUCH SHARES OF STOCK.


(C)           THE MINIMUM NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK
OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES, UNLESS THE NUMBER
OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING EXERCISED IS THE
TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK OPTION AT THE TIME.


(D)          NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.


4.          TERMINATION AS DIRECTOR. IF THE OPTIONEE CEASES TO BE A DIRECTOR OF
THE COMPANY, THE PERIOD WITHIN WHICH TO EXERCISE THE STOCK OPTION MAY BE SUBJECT
TO EARLIER TERMINATION AS SET FORTH BELOW.


(A)           TERMINATION FOR CAUSE.  IF THE OPTIONEE CEASES TO BE A DIRECTOR
FOR CAUSE, THIS STOCK OPTION SHALL TERMINATE IMMEDIATELY AND BE OF NO FURTHER
FORCE AND EFFECT.  FOR THE PURPOSES HEREOF, “CAUSE” SHALL MEAN (I) ANY MATERIAL
BREACH BY THE OPTIONEE OF ANY AGREEMENT BETWEEN THE COMPANY AND THE OPTIONEE,
(II) THE CONVICTION OF, INDICTMENT FOR OR PLEA OF NOLO CONTENDERE BY THE
OPTIONEE TO A FELONY OR A CRIME INVOLVING MORAL TURPITUDE, OR (III) ANY MATERIAL
MISCONDUCT OR WILLFUL AND DELIBERATE NON-PERFORMANCE BY THE OPTIONEE OF THE
OPTIONEE’S DUTIES TO THE COMPANY.


(B)          OTHER TERMINATION.  IF THE OPTIONEE CEASES TO BE A DIRECTOR FOR ANY
REASON OTHER THAN CAUSE, ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH
DATE, TO THE EXTENT EXERCISABLE, MAY BE EXERCISED UNTIL THE EXPIRATION DATE. 
ANY PORTION OF THIS STOCK OPTION THAT IS NOT EXERCISABLE AT SUCH TIME SHALL
TERMINATE IMMEDIATELY AND BE OF NO FURTHER FORCE AND EFFECT.


THE ADMINISTRATOR’S DETERMINATION OF THE REASON FOR TERMINATION OF THE
OPTIONEE’S DIRECTORSHIP SHALL BE CONCLUSIVE AND BINDING ON THE OPTIONEE AND HIS
OR HER REPRESENTATIVES OR LEGATEES.


5.         INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS
AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH
IN SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 


6.          TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE OPTIONEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS
STOCK OPTION IS EXERCISABLE, DURING THE OPTIONEE’S LIFETIME, ONLY BY THE
OPTIONEE, AND THEREAFTER, ONLY BY THE OPTIONEE’S LEGAL REPRESENTATIVE OR
LEGATEE.  NOTWITHSTANDING THE FOREGOING, THE OPTIONEE MAY TRANSFER THIS STOCK
OPTION BY GIFT OR DOMESTIC RELATIONS ORDER TO MEMBERS OF HIS IMMEDIATE FAMILY,
TO TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS, OR TO PARTNERSHIPS IN WHICH
SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, PROVIDED THAT THE TRANSFEREE AGREES
IN WRITING WITH THE COMPANY TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF
THE PLAN AND THIS STOCK OPTION.


7.          NO OBLIGATION TO CONTINUE AS A DIRECTOR.  NEITHER THE PLAN NOR THIS
STOCK OPTION CONFERS UPON THE OPTIONEE ANY RIGHTS WITH RESPECT TO CONTINUANCE AS
A DIRECTOR. 


8.          NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE OPTIONEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


9.          AMENDMENT.  PURSUANT TO SECTION 18 OF THE PLAN, THE ADMINISTRATOR
MAY AT ANY TIME AMEND OR CANCEL ANY OUTSTANDING PORTION OF THIS STOCK OPTION,
BUT NO SUCH ACTION MAY BE TAKEN THAT ADVERSELY AFFECTS THE OPTIONEE’S RIGHTS
UNDER THIS AGREEMENT WITHOUT THE OPTIONEE’S CONSENT.

PLUG POWER INC.

By:                                                                        

       Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated:                                                         

                                                                             

 

Optionee’s Signature

 

 

 

Optionee’s name and address:

 

                                                                             

 

                                                                             

                                                                               

 

                                                                             
                                                                            4

LIBC/3587145.2

--------------------------------------------------------------------------------

 

 